Dissent of

Chief Justice Bibb

to the opinion of the court on the evidence of the fraud alledged in the purchase at the sheriff’s sede.

Six several executions were delivered to the sheriff of Jefferson county, on the 14th day of April, 1823, against the estate of Elisha Standiford, which were levied by the sheriff, on the 14th of May, on fifteen hundred acres of land, whereon Standiford lived, including half the salt water, in-eluding his farm, fifty acres sold by Breckenridge &c. to John Murphy and J. C. Beeler, and 108 acres, part of Edward Rice’s claim; also on ten slaves; a waggon and horses, and harness, three riding horses, 40 head of cattle, 50 head of hogs, 50 head of sheep, and various articles of household furniture. The estate was advertised by the sheriff, and sold on the 14th June,.1823, amounting in the aggregate of the parcels sold, to the sum of three thousand, seven hundred and eight dollars, being the amount of the said six executions and sheriff’s commissions. Of these executions, two, amounting to $777 04, were for the use of James Guthrie who transfered them to Jacob Yoder; the other four, were in favor of Thomas Phillips.
Dissent of cb. jus. Bibb.
Jacob Yoder became the purchaser of the whole of the property; he gave receipts to the sheriff for the amount of the executions so assigned to him, paid down to the sheriff the sum of §2,513, andexecuted his bond with security, payable at three months, to Thos. Phillips for $418, according to law, which satisfied all those executions, with the sheriff’s commissions, and they were so returned by the sheriff; all these executions were indorsed as receiveable in paper of the bank of the commonwealth.
At June term, 1822, Atterburn had judgment against Elisha Standiford, for §663 debt, with interest from 7th March, 1822, till paid, besides costs. The last which issued on this judgment, in May,-1824, was returned, no property found.
At March term, 1824, David Standiford had judgment against Elisha Standiford, for ‡838 debt, with interest from 9th March, 1820, till paid, beside costs. An execution on this judgment, bearing teste on the 14th March, 1824, (with the credit noted in the judgment, of $125 90, paid 25th June, 1823,) wag returned by the sheriff', no property found.
Henry Massie alleges, that he obtained judgment against Elisha Standiford for $180, with interest from 26th Dec. 1822, and costs; and that a fieri facias upon his judgment was returned by the sheriff, no property found; but this judgment and execution is not exhibited.
In July, 1824, David Standiford exhibited his bill against Yoder and Elisha Standiford; on the 20th September, 1824, Massie exhibited his bill against Yoder and Elisha Standiford; and on the 27th of September, 1824, Atterburn exhibited his bill against Yoder and Elisha Standiford; each creditor stating his judgment and execution returned, no property; referring to the sale by the sheriff’ on the 14th June, 1823, and tire purchases by Yoder of the property, and to the sheriff’s return thereof, and praying that the sale to Yoder might be decreed to be fraudulent and void, and that the property', or so much as may be necessary, may be sold, and the proceeds applied to satisfy his debt; and for such other relief as the case may require.
Dissent of ch, jus. Bebe,
These suits were afterwards consolidated, the proofs in one to be read in each, and a joint decree on the three bills was rendered.
The charges to impeach and invalidate the sale and sheriff’s deed to Yoder, are: that E. Standiford “for the purpose of securing said property from, and of cheating and defrauding his other creditors, procured said Yoder to purchase the whole of said property, at the sale aforesaid, for the use and benefit of him, the said Elisha, as he did, for about the sum of $3,108, in notes of the bank of the commonwealth, then not worth more than fifty cents in the dollar,” when the property was worth about $18,-400.
That to effectuate this, Yoder and said Elisha Standiford dissuaded other persons present from bidding against said Yoder; had the three tracts of land cried off in a single lot; three of the negroes in one lot, four in another, two in another; the waggon and five horses in another; the 40 head of cattle in another.
That the sum of $2,513, in bank notes, which were paid down at the sale, were received by Yoder from said Elisha for that purposed
That before and since the sale; Yoder had frequently declared that he made the purchase for the use and benefit of said Elisha; and that he only held the property until he was indemnified, and paid what was actually due him by said Elisha, which they charge to be short of eight hundred dollars; that in pursuance of said agreement, said Yoder has suffered the whole of the property to remain in possession of said Elisha, who continues to act over it as the visible owner and proprietor.
Yoder, by his answer, exhibits the deed of the sheriff to him for the property, sold at the prices stated in his return on the executions, viz: 1,500 acres of land on Pond Creek, including the farm and half the salt water, and 108 acres on Pond Creek, and 50 acres on Fern Creek, at $2,100; desk and book case at one dollar fifty cents; secretary at two dollars fifty cents; table at fifty cents, one other ta*494ble at fifty cents; settee at one dollar; one dozen, chairs at one dollar; clock at one dollar; one press-at one dollar; one table at fifty cents; four beds and bedding'at four dollars, three negroes, Alice, Priscilla, and Robert, at $201; Patience and her three children, at four hundred and one dollars; boy, Sam, at $31; man, Leonard, $253; Isaac at $381; waggon and five horses, and harness, $151; gray horse, ten dollars fifty cents; roan mare at one dollar; forty head of cattle at $165; in all, $3,708; which deed-bears date on the day of the sale, and is duly admitted to record.
Dissent of oh. jus. Bibb.
He states that he does not know the real value of the property, but that the value put on it by the bill is, in his belief, in every instance, greatly exceeding the truth; that he believed he was purchasing good bargains at the time; but no better than is usual at sheriff’s sales; and that he had for competitors other bidders, particularly Thomas Philips, the plaintiff in four executions, and Harrison Atterburn, one of the complainants.
He denies that he dissuaded any one from bidding, or that he has any knowledge that Elisha Standiford did.
He denies that the purchase was made to defraud the creditors; he denies that he made the purchases, or any of them, for Standiford, or his use, but for himself as sole owner.
He admits he leased the property to E. Standiford, or to him and Joseph A. Brooks, for $275, per year, in specie, for four years, with liberty to them, or the survivor of them, to purchase the property by paying him the sum of $3,500 in gold or silver, between the 31st May, and 1st July, 1827, if they shall choose so to do; according to the writing by him exhibited, executed on the 14th June, 1823; but that they, nor either, were bound so to do.
He admits he has stated, that he would be satisfied with the payments stated in that agreement; and that he had given Standiford four years to pay the same; but he denies that he ever made any statements different from the said writing.
Dissent of , ch. jus. Bibr.
He denies that the $2,513, paid to the sheriff, were paid to him by Standiford or any part thereof; but that he held the bond of Joseph Brooks, deceased, for twenty odd hundred dollars, who held the bond of Joseph A. Brooks for the like or a greater sum, and by his will directed the said Joseph A. Brooks.to pay the sum due the said Yoder; this sum was due in specie; that Joseph A. Brooks gave his own bond and took up his father’s bond. Shortly before the sale the said Yoder agreed with said Brooks, that in case he, Yoder, became the purchaser, and if he, Brooks, would pay the amount of said bond in bank notes, he would accept the same instead of specie, dollar for dollar, and when he did become the-purchaser at the sale, the said Joseph A. Brooks did pay the said $2,513, which he, said Yoder, accepted as so much paid on the bond, and delivered it to said' Joseph, who was good and solvent; that lie agreed to that arrangement, believing, that if he did purchase at the sale, he would procure property at terms sufficiently advantageous to indemnify him for the difference between Bank notes and specie.
That he did procure from Guthrie an assignment of his executions, and did allow him therefor, specie, dollar for dollar; that the notes were at the time at 195 for 100.
That he lias not permitted said Elisha to have any use or possession of the property, except as lessee, as aforesaid; and has not received any part of his money so paid for the property.
The answer of Standiford denies that the purchase by Yoder was procured by him to defraud his creditors.
He states, that before this sale, Thomas Phillips, under a prior sale by execution, had purchased twelve hundred acres of land belonging to said Elisha, at twenty dollars, and still insists on bis purchase; and James Guthrie, another of the plaintiffs in said executions, had, at a previous sheriff’s sale, purchased three hundred acres of his land, for forty dollars; and but for the bidding of Yoder, he be*496lleves that his estate would have been sacrificed in a manner utterly and hopelessly ruinous to said defendant, Elisha; and his said creditors would have been left unpaid; that to prevent the ruinous sacrifices, like those formerly experienced by him, he did apply to Yoder to become a bidder; and afterwards procured the lease stated in Yoder’s answer, with liberty to buy the property, if he could, on the terms therein stated; the respondent flattering himself with a hope that he could in that time be enabled to pay Yoder, and thereby also satisfy his other creditors.
Dissent of cb.jus. Bibb.
He denies that Standiford furnished the whole, or any part of the said sum of $2,513, paid by Yoder on the day of sale.
He denies that said sale was to the injury of his creditors, or with intent to cheat or defraud them; but on the contrary, he then believed, and yet believes, that the arrangement with Yoder was the best in his power for his creditors or himself, and without it that he would have been ruined, without the possibility of paying his debts; he has paid no part of the said amount to Yoder.
Upon heaving, the circuit court decreed, that the said property so purchased by Yoder should be delivered to the commissioner appointed by the court, to be by him sold, or so much, as necessary; first, at three month’s credit, for notes of the bank of the commonwealth, to satisfy Yoder the sum of $2,690, with interest at six per cent from the 28th June, 1826, till paid, including also the sum of $40, allowed the commissioners for making the sale; the residue on a credit of two years, to satisfy the complainants, unless they will endorse to take bank notes of the commonwealth; in that case the sale to be at three months credit. The land purchased by Guthrie formerly, and sold by him to Yoder, not to be included in the sale, but to be retained by Yoder, and the said 1,500 acres to be laid off so as not to include said Guthrie’s purchase of SO0 acres.
The creditors of Standiford complain of this decree, that they have been postponed to Yoder.
Yoder complains, that his demand has been reduc *497ed in the amount; and that such reduced sum is to be paid in paper, instead of coin; with various other objections to the details, and to the decree, in avoiding Iris purchase.
dissent of ° ’JUS‘ IEB‘
As to the value of the property, stated'by the bill to have been purchased by Yoder, the evidence furnishes no data from which the aggregate value can be computed. But the value set down in the bill is ■evidently the exaggerated suggestion of the attorney, like the allegations in declarations of trespass for cutting ten thousand oaks, and four hundred firs, and one thousand beeches, and five thousand ashes, &c. of the value of $¡20,000; in which the attorney makes sure to state more than he expects to be proved, so as to let in his client to prove as much as he can.
The value of the land cannot be ascertained; the complainants have taken the deposition of Thomas Phillips, the plaintiff in four of the executions, who states, that of the 1,500 acres, some of it was worth from four to six dollars per acre, in specie, but how much he cannot say; but the greater part was of such inferior quality, that the witness would hardly pay the taxes for it; that for the 108 acres, Elisha Standiford gave ten dollars per acre, but he does not believe it was at the sale worth half that much; the SO acres he thinks “worth more thau any of it; it is worth from four to six dollars specie per acre.” Two or three of the negro men, he thought worth $400 in specie, each; the value of the women and children he does not know. The cattle he thought worth six or seven dollars specie per head; the wagon and horses and gear he supposes worth $500 ■ or $600 in specie. He can not say what the land purchased by Yoder was worth; at two former sales, under his executions, he bought about twelve hunred acres, adjoining that purchased by Yoder, for about twenty dollars commonwealth’s paper, part of the same tract.
By. the deposition of Mr. Guthrie, it appears, that he had, under an execution, purchased at sheriff’s sale, three hundred acres, part of the tract on which Standiford lived, for forty, or forty odd, dollars; this *498•w'as the amount of the smallest of three executions he had. He then sued out his other two executions again, which were the two under which Yoder purchased. These 300 acres he believes worth from two to three dollars per acre, in specie; and understands they are included in Yoder’s lease to Standiford.
Dissent of ch. jus. Bibb.
Mr. Phillips farther states, that, the night next hut one before the sale of Standiford’s property, Yoder staid all night with Phillips, and told him that said Standiford and Squire Brooks, the brother-in-law of Standiford, had gone to his, (Yoder’s) house, and brought him down from another county to attend the sale; “that through their persuasion, and in order to favor Standiford, he was going to purchase the property; and that Standiford (as near as he recollects,) was to have four or five or six years to redeem it; in.”
When the sale commenced, he, Phillips, commenced bidding, to make the property come to the amount of his executions; Yoder complained of him, •and requested him to desist. Upon cross interrogation, by defendant, Phillips explains this, and says, that Yoder did nothing but to tell me, Phillips, “not to bid; that I had run the property up high on him; that I should have my money.” That Standiford and Joseph Brooks also importuned him not to bid, before and ¿luring the sale. He also acknowledges, that before the sale, he Phillips endeavored to persuade Yoder not to bid at the sale, his reason for persuading Yoder not to attend the sale, was, because “I had made .an arrangement with old Mrs. Brooks to secure me my money in two, three, and four years, and to give her the benefit of using my execution, and I expected, that if Mr Yoder attended at the sale that arrangement would not be made;” “that arrangement with Mrs. Brooks, was made in presence of Standiford.”
Phillips, in his second deposition, states, that about the time the sale bond given- by Yoder became due, Standiford paid him the amount in the clerk’s office, and he gave a receipt in full against the bond, but he does notknow whose funds Standifox'd paid with; Yoder is not in the habit of travelling about much.
Dissent of ch, jus. Bibb.
Francis Smith states, that on Monday before the sale, Standiford left home and returned on Wednesday,. with Yoder; from conversations in the family, he understood that Standiford had gone for the said Yoder for the purpose of making some arrangement to save his property; and in a conversation with Yoder, he observed, “that he supposedhe would have to assist these people, meaning Standiford. From the conversation I had with Yoder, I understood that he, the said Yoder, was to become the purchaser of the property of said Standiford, and let it remain in his hands for some time, for the purpose of enabling him to redeem it at some future period.”
Phillips states, that he advised the complainant, Atterburn, to bid, that there was property enough to pay his execution, which was then in the sheriff’s hands; Atterburn said he would bid for the negroes; and it appears, from the deposition of Mr. Buckner, that Atterburn did bid for one of the negroes; Mrs. Brooks overbid him, and said she would have the negro if it cost her a thousand dollars; Atterburn bid no more.
It appears, from the deposition of Mr. James Guthrie, that he, having two of the six executions, attended the sale; Phillips’ executions, amounting to near three thousand dollars, were first to be satisfied; Guthrie, not having money to pay-Phillips’ prior executions, and not wanting property?, was apprehensive that without becoming a purchaser of property he did not want, he might lose his debts; in that situation, before the sale commenced, he transferred his executions-to Yoder; also the benefit of his former purchase of the 300 acres of land,, which he had bought under another execution. Yoder gave him the amount he bought the land for, also the amount of a note he held on Standiford for eighty or eighty five dollars, in specie, not included in the executions, and also the amount of his executions; and therefor Yoder executed his bond with Joseph A. Brooks, his surety, payable in three months, which was paid afterwards by Yoder, in specie, amounting to $944 50. Before the sale coin*500menced, Guthrie endorsed his executions for the' benefit of Yoder. '«*
Dissent of ch. jus. Bibb.
Yoder declared, during the sale, he did not care about Standiford, but he disliked to see the children-of his old friend Brooks suffer, and that if any thing could be saved out of the property, after paying the money he advanced for the property,- in specie, he meant to let them have it.
It appears, from the deposition of Thomas Phillips, Squire Brooks, and Solomon Neil, and the will of Joseph Brooks, that Joseph Brooks owed Yoder a debt, which amounted to $2,512 50, in specie. This debt, Yoder, before the sale, agreed to take from Joseph A. Brooks, the son and devisee of Joseph Brooks, (who by the will was directed to pay this debt) in paper, provided he, Yoder, became purchaser to that amount, and provided Joseph A. Brooks would pay the paper on the day of sale, the sales being for paper of the Bank of the Commonwealth, then at a depreciation of two for one: when Yoder became purchaser, Brooks did pay the money to the sheriff, for Yoder, wiio surrendered the bond he held on Brooks.
By the depositions of Thomas Phillips, James Guthrie, Solomon Neil, Squire Brooks, and Thomas Buckner, who were attending, it appears that the sale was conducted fairly and properly by the sheriff; nor -is there any colour of evidence, that the sheriff was in any manner controlled or influenced in conducting the sale, by the advices, desires or solicitations of Yoder or Standiford, or by any thing other than his own sense of duty.
' It appears, that Mrs. Standiford, wife of Elisha Standiford, the defendant in the executions, was the daughter of Joseph Brooks, deceased; she was the sister of Joseph A. Brooks, and the sister-in-law of Solomon Neil, he having married a daughter of Joseph Brooks; Yoder was an old and intimate friend of Joseph Brooks, the father of Mrs. Standiford.
It appears, from the deposition of Mr. Guthrie, in answer to an interrogatory put to him by the complainants, that he did not believe that Solomon Neil had the means to prevent Standiford’s property *501from being sold; he Believed that Joseph A. Brooks bad the means, but for reasons stated at the time, was not disposed to aid Standiford, or purchase his property, but that Neil and Brooks anxious that Yoder should become the purchaser.
Dissent of o1)‘jus‘Bieb*
The lease from Yoder to Standiford bears date on the 14th June, 1823, and is for four years; it is prepared as a lease to Standiford and Joseph A. Brooks, but it is not signed by Brooks. By the terms of the lease, Yoder reserves the complete dominion over the slaves and personal property; he is at liberty to take into his possession, at any time, all, or any of the slaves or articles of personal property, by substituting others, or by allowing reasonable deduction from the rents, or making reasonable compensation, he reserves a rent of $275 in specie clear of all taxes, doctors’ bills and expenses; the lessee not to commit waste, but to preserve, nourish, and keep in good order, the negroes and stock, and demised premises, with liberty, however, to the tenant to pay $207 85 in gold or silver, and ninety bushels of salt, delivered atManslick, in lieu of the rent of $275. Yoder, in consideration of esteem for said Joseph A. Brooks, and Nancy Standiford, wife of Elisha Standiford, who are children of his old friends, old Joseph Brooks, and Nancy his wife, agrees further, that if the said Joseph A. Brooks and Elisha Siandiford, or the survivor of them, or their legal representatives, shall wish to purchase the property at the end of the lease, and shall tender and pay unto him, or his legal representatives, $3,500 in gold and silver coin, between the 3lst day of May, 1827, and the first day of July 1827, and shall have paid up all taxes, rents, all debts, dues and demands, that shall have accrued against said Yoder by cause of his owning said possessions, so as to save him harmless from all liability, and give him the consignment of the said $3,500' aforesaid, free from all deduction and drawback, then the said Yoder will, or his heirs, &c. shall sell the said property, either by decrease or increase, unto them the said Standiford and Brooks, or the survivor of them,” &c. — -“and will convey the same by deed of quit claim, with special warranty &c.” — But said Yoder does not *502bind himself to convey in case of tender and pay* ment, except only during the month of June, 1827, and will not sell and convey after the 30th of June, 1827.”
Dissent of . ch. jus. Bibb.
By the depositon of James Martin, it appears, that he, desiring to purchase the fifty acres of land ad-plied to Standiford',- who told him it belonged to Yoder, he applied to Yoder and purchased fifty acres for three hundred dollars. This was after harvest, in 1824. Murphy, in whom the title was, and Standiford and Yoder, joined in a deed to him. He has paid Yoder one hundred and fifty dollars, and Yoder has judgment for the residue, $150, yet unsatisfied. It does not appear that Standiford has exercised any other right over the property than- as lessee.
It does appear, from the depositions of Phillips, Smith and Squire Brooks, that before the sale, Standiford and Squire Brooks went up to Yoder’s; that Yoder came down with them, with intent to bid at the sheriff’s sale for the property; and it is not to be doubted, from the facts and circumstances, that Yoder’s intentions in bidding for the property were, after securing himself, to befriend Standiford’s family; and it is equally clear, from the facts detailed, from the persons who were attending the sale, and from the circumstances attendant on it, that if Yoder had not bid, but had yielded to the persuasions of the creditor, Phillips, that creditor would have been the bidder, without any rivalry competent to make the sales produce more, if so much as Phillips’ own'executions.
It is objected, that three parcels of land were sold together; that lots of three or more slaves were sold; the wagon, team, and harness in another lot; and 40 head of cattle in another lot. The evidence of these facts rests in the return of the officer upon the precepts under which he acted. That these lots were counselled, advised, or requested by Yoder or Standiford, or flowed from any other source that the discretion of the officer conducting the sale, cannot be with truth asserted, from any fact, or inferrence from a fact, detailed in evidence. At ter burn, one of the complainants, was there; his *503judgment was of 1822, and his execution was also in the hands of the sheriff; he witnessed the sales; if those were valid objections to the sale, if his interests had been thereby prejudiced, the court whose precepts had been abused, had full power and authority, in a summary way, to quash the sales. But then the effect would have been a re-sale, subject to the liens of the executions according to their respective priorities; Phillips’ four executions, amounting to near three thousand dollars, and the two for the use of Guthrie, assigned to Yoder, would have had still their priorities over Atterburn. From the evidence the inference is fair, that the three parcels of land described in the sheriff’s return, as derived to Standiford from several sources, were in fact contiguous and constituted, whilst owned by him, one tract; that the negroes were so sold in lots from motives of humanity; and that no injury has resulted to any one, nor any diminution of price, by reason of selling the land in one lot, the slaves in several lots, and the cattle in another. The time necessary for other duties of the officer, as well as his own judgment and discretion, must, to some extent, be consulted in selling by classes or by individualities. Would any court order the sheriff to sell foity head of cattle, and fifty head of hogs, and a dozen chairs, one by one? or to separate the mother and her children? If no abuse of authority, or of the discretionary powers confided to the officer, is made to appear, the court ought not to invalidate the sale. (Lawrence vs. Speed, 2. Bibb, 404.)
Dissent of oh. jus. Bibb.
That the $2,513, paid on the day of sale, were furnished by Standiford, as charged by the bill, is not supported by the proof. It is clear that Yoder purchased with his own means and money.
The bill charges, that Yoder and Standiford dissuaded others from bidding against Yoder. What were the arguments used, and with what success, the bill does not explain; they might be innocent or guilty, according to their kind. The answers deny the charge. The only explanation of this charge rests upon the solitary deposition of Phillips, the creditor, who himself solicited Yoder not to bid, *504that his own executions might be predominant; but Yoder did bid. This charge in the bill dwindles down to this; Yoder “told me not to bid, that I had run the same (the property) up high on him; that I should have my money.” It does not appear that Yoder’s request to Phillips had greater effect on him, than his previous request had on Yoder.
Dissent of oh. jus. Bibb.
But Phillips states, that some of the negroes were knocked off to Mrs. Brooks, the mother of Mrs. Standiford. Yoder said to her, she must give up her purchase to him; Phillips did not hear her reply. Solomon Neil, however, states she did relinquish her bid to Yoder; the officer so understood, and has returned Yoder as the purchaser. This is catching at straws. See Small & Carr vs. Hodgen, 1 Litt. 16.
We are then brought to the inquiry, whether the purchases made by Yoder under these executions, with his own means and money, ought to be impeached, and set aside in equity, /because of the friendly intent of Yoder to aid and assist the family of Standiford, by giving Standiford time to repurchase the property if he could.
What is there in this transaction to impeach the sale by the sheriff, and the purchase of Yoder thereunder, as unlawful, and made with intent to defraud, hinder, or delay the creditors of Standiford? The judgments and executions of Phillips, and of Samuel Churchill to the use of Guthrie, which were levied upon this property, and under which the sale was made, are not impeached. The sale was by authoiity, and in obedience to law, at the instance of creditors, by force and command of their lawful precepts to the officer; no collusion of the officer of the law with Standiford, or with Yoder, is proved; no evidence gives color to such a suspicion against the sheriff who conducted the sale. What “malice, fraud, covin, collusion, or guile” was had, made, or contrived against creditors, to delay, hinder, or defraud them; or to delay, hinder or defraud the complainants in particular?
By the levy of the executions, those creditors acquired the specific lien on the property; the sheriff *505was bound by law and the duties of his office to sell the property; he did sell according to law and the duties of his office, without fraud or collusion. By the seizure, the title of Standiford was divested, the property was by law vested in the sheriff; he sold and conveyed it to Yoder. Why has not Yoder a good title? Did the intent of Yoder to act as a friend to Standiford’s family authorize the sheriff to reject the bids of Yoder? What wrong against creditors, or what evil against society, did Yoder commit in his biddings for this property? Why is the sale required to be advertised, open, and public, but that every one who will may bid?
Dissent of ch. jus. Bibb*.
By law, the property seized and sold under those executions, was not required to be sold For any given portion of its value; it was to be sold for whatever it would bring, not by appraisement. By the former examples of sales of his property, of 1200 acres for $20, and of 300 acres for about $40, as well as by the well known history of sales in this state under executions, Standiford had good reasons to expect enormous and ruinous sacrifices of his property under those executions, unless he could produce more than ordinary competition in the biddings. In this situation, he was bound, however, in seeking measures for lessening the stroke of calamity, to conduct himself lawfully; to abstain from fraud, collusion or guile, to delay, hinder or defraud his creditors. But was he forbidden to use means to enhance the prices of his property at the sales under execution? Was he forbidden to use means to prevent one creditor, whose executions held the prior lien, from engrossing the whole estate, to the exclusion of the other creditors? Was he bound to fold his arms, stare ruin in the face, and resign himself quietly to penury and despair? Was he forbidden to ask the aid of friends, or to appeal to the sympathies of society? Were his connexions and friends prohibited from becoming bidders at the sale, and creditors, and those estranged in feeling and sympathy from himself and family, the only invited and lawful bidders? Was Mrs. Standiford to be removed beyond the circle of her relations and friends, to receive no shelter from the calamities of her hus*506band, no compassion from society? Were the foun- ■ dations of social duties to be subverted, the ties of prjendsbip to be dissolved and its offices forbidden? society interdicted from all compassion? Were Standiford and family to be repudiated from all socja] rights, like unto culprits, in the worst days of Roman tyranny, banished upon a charge of violated majesty, and interdicted the use of fire and water? Extravagant as these interrogations may seem, they do but point to the absurd consequences of the arguments against the validity of Yoder’s purchase at the sale by the sheriff, drawn from the facts, that Standiford and Brooks, the brother of Mrs. Standiford, brought Yoder' from another county to bid at the sale; that Yoder was an old friend of Mrs. Standiford’s father, that Mrs. Standiford’s brothers and brother-in-law and mother were anxious for Yoder to become the best bidder at the sale, and that Yoder interfered with intention to aid and assist Standiford and his family. If the acts of Yoder were not unlawful, his benevolent intentions, which ■accompanied those acts, cannot be converted into a constructive offence against the law. The true question is, were the acts of Yoder, in acquiring the-property at the sheriff’s sale, or in the use of that property afterwards, unlawful? That Yoder paid his own money for the purchases on the day of sale, that he used his own credit and means, and not the money, or credit or means of Standiford, has been before stated, as the clear result of the testimony. That the sheriff conducted the sales fairly, without fraud or collusion, is clear. -That Yoder was the best bidder is clear, and as such he received the deed of the sheriff for the property so purchased, having paid down ‡2,513 of his own funds, and complied with the terms of the sale and the law, as to the residue of the purchase, of $3,708. How can the friendly intentions of Yoder towards Standiford and his family, be made into “malice, fraud, covin, collusion, or guile, to the -intent or purpose to delay, hinder, or defraud creditors of their just and lawful actions, suits, debts, accounts, damages, penalties or forfeitures?” What injury has resulted to the lawful and just rights of any person by the conduct of *507Yoder in purchasing at this sale? None. It is very clear from the evidence, that Yoder has done nothing more than to prevent Phillips from acquiring the whole property for the amount, or perhaps for small part, of his four executions.
Dissent of oh, jus. J3ibb.
Dissent of cl1, ■F3, Bieb-
The testimony of Mr. Guthrie gives a very practical view of this subject. He had not money to invest in the purchase of property; Phillips’ executions were older than his, therefore to be first satisfied; these amounted to near three thousand dollars; so that persons who bid and became purchasers, were purchasers for Phillips’ benefit, until the amount of Phillips executions was raised. Mr. Guthrie saw this, and that it would be necessary to push the sales above Phillips’ demands, before he could come in with his executions. In attempting to do so, he saw he might be thrown into a large debt to Phillips, instead of getting his own. Therefore Mr. Guthrie sold his executions to Yoder, who entered into a competition in the biddings against Phillips, which Mr Guthrie would not do.
Thus it was, that the property sold for the amount of the six executions. Phillips did bid, but was overbid by Yoder; Phillips would not give the prices which Yoder gave. Phillips had endeavored to prevent Yoder from attending the sale,that he, Phillips, might be the purchaser. If Yoder had not bid, then Phillips, relieved from the competition of Yoder, would have been unwilling to bid the property up to a greater amount than his own executions, if to so much; Standiford’s whole estate would have been sold for Phillips’ benefit, and Standiford left indebted still upon the judgments and executions in favor of Guthrie. Mr Atterburn, a creditor complainant, was there; he was advised by Phillips to hid, in order to make his (Atterburn’s) debt out of the property; Atterburn, however, would not give the prices for which the property sold; he was the best bidder for no article. He was in a worse condition than Guthrie; until Phillips’ 4 executions, and Guthrie’s two, were satisfied, Atterburn’s could not come in. He did not choose to purchase property which he did not want, nor hazard the event *508of becoming the debtor to Phillips ancl to Guthrie,, or Yoder, the assignee of Guthrie. Guthrie was unwilling to hazard bids for property to the extent of three thousand dollars, for Phillips’ benefit, to secure his debts upon the two executions next in order to Phillips’; Atterburn was unwilling to push the bids up to $3,708, and run the risk of being best bidder in the race,to secure his debt next in order after the six executions of Phillips and Guthrie. Phillips advised Atterburn to bid; in that Phillips had an interest. Atterburn’s biddings, with a view to make the property sell for enough to pay the six executions of Phillips and Guthrie, and his own also, if prosecuted, would have pushed up the prices of the property at the hazard of Atterburn, and lessened the danger which Phillips had to encounter, of having property knocked off upon him which he did not w'ant, at the prices which he would he compelled to bid in the race with Yoder, in order to make the sales produce the amount of Phillips’ executions. From the examples of what the three creditors, Phillips, Guthrie and Atterburn did, and did not, combined with the acts and means of the other persons who were attending at the sales, the conclusion is irresistable, that if Yoder had not bid, Phillips would have met such feeble competition in his bid-dings, as that he would have purchased the whole estate for an amount far short of his executions, or at the utmost, the sales of the whole estate would not have overgone his executions.
Dissent of cb.jus. Bibb.
To argue that Yoder, by his becoming the best bidder at the sale, has been'injurious to the just and lawful rights of creditors, or that his interference was with intent to delay, hinder, or defraud them of such rights, is argument against fact. Executions in behalf of bona fide creditors, had been levied upon the whole estate, real and personal, of E. Standiford; the law had provided no security for the debt- or against inordinate sacrifices of his property, but in the voluntary biddings of those who should attend at the time and place of sale. Standiford, warned by former examples, feared the most disastrous consequences. He appealed to Yoder’s friendship for his family to save them from ruin and beg*509gary. Yoder, with his own means and money, be-came the best bidder. Yoder was as free in law to become the purchaser, as any other bidder. The process of the law arrested and seized the estate of Standiford; the officer of the law proceeded, mrejn, and according to his authority; as well the creditors whose executions were in the hands of the officer, as other creditors, and all other persons, were, by construction of law, invited to bid; Yoder did bid; the law has had its due course, and Yoder became the best bidder and purchaser, under the authority of the law. To a mind, enlarged by the knowledge of human nature and the foundations of civilized society, impressed with the beauty of social duties and affections, stored with just ideas of moral good and evil, with the rules of right and wrong, and the fair and foul in human transactions, mindful of the fixed distinctions of law between that which is just and unjust, the title so acquired by Yoder from the sheriff at the date of the deed, must appear valid, and entitled to the protection of the law. By protecting titles so acquired, general confidence in the sales by the ministers of the Jaw will be cultivated, competition and better price will thereby be induced, to the general benefit of creditors and debtors; offices of friendship and the' social duties will be encouraged, and the ligaments of society and the body politic will be strengthened. By abrogating such titles because the purchaser was not actuated solely by selfish mercenary motives, would involve the absurdity of punishing an act which was lawful in itself, for the intention, when even that was not unlawful; public confidence in the ministers of the law would be shaken; and the tendency would be, to loosen the bonds of social duties and affections, and to demoralize society.
—---- Dissent of ch. jus. Bibb.
The title of Yoder acquired at the sheriff’s sale, being valid, the next inquiry is, has he forfeited that title by his after acts? It is objected to Yoder’s right, that the possession of the property has remained with Standiford, and therefore that the conveyance to Yoder must be deemed fraudulent in law. The title of Yoder is derived from the judgments, executions thereon, and the sheriff’s sale thereunder. *510His title and his conveyance is from the sheriff, not from Standiford. By the levy of the executions, Standiford’s title-was vested in the sheriff; Standiford did not, and could not, convey to Yoder. The conveyance to Yoder by the sheriff includes lands, slaves, and goods and chattels, and is duly recorded within the time prescribed by law. Possession of the lands, the sheriff had not the power to give: Woolfolk vs. Overton, 3 Litt. 24; same parties, 3 Marsh. 69. To obtain possession under the sheriff’s deed, Yoder was left to ulterior measures. The possession of the land remaining with Standiford after the sheriff’s sale and conveyance, could not be objected to that conveyance with any colour of reason. But even as to the slaves, goods, and chattels, Yoder received his title and possession from the sheriff; as to these it was the duty of the sheriff to deliver the possession to the purchaser. The former right of property and possession of Standiford, as to the slaves, goods, and chattels, were interrupted and broken by the levy of the executious, and by the sale to Yoder. These were notorious acts, done by the officer of the law; the sale was public and in the presence of the vicinage. This constitutes a wide difference between the case of Yoder, and the case of Hamilton vs. Russell, 1 Cran. 310; Twyne’s case, 3 Co. 80; and other cases of that kind, wherein the continuing possession of the grantor of a personal thing, notwithstanding his absolute deed to the grantee, was held to be fraudulent. In all those cases, the conveyances between grantor and grantee were the private acts of the parties, and the possession was uninterruptedly continuing with the grantor. In this case the possession has been broken, interrupted, and changed, not by the private secret doings of the parties; but openly, publicly, and notoriously, by the officer, acting under the precepts, and according to the commands, of the law- The sheriff had possession; he sold openly and publicly, and transferred the right of property and possession to Yoder. If the sheriff had continued in possession notwithstanding his absolute sale and conveyance to Yoder, then the similitude in one feature of this and those cases alluded to, would have obtained: *511So, if Standiford himself had, by a private act of his own, whilst in possession, conveyed to Yoder, and notwithstanding such deed Standiford’s possession had continued, then the parallel would begin. the case of a private grant of a personal thing, the continuing possession of the grantor, not competently explained, does deceive, because of the privacy of the deed, and the publicity of the inconsistent possession. In cases of sales under the precepts of the law, and by the officers acting under its mandates, the transfer of the right of property is public, notorious; the possession is not unbroken; the after possession of the original proprietor, whose right of property the ministers of justice have acted upon, and publicly transferred, is not per se fraudulent; its duration only is likely to deceive, when so long protracted as to justify an inferrence of a new right in the possession, acquired from the known grantee under the public acts of the officer of the law. This distinction was recognized by this court in the case of Greathouse and Carrico vs. Brown, decided in June, 1827. In the case of Cole vs. Davies and al. assignees of Maul, bankrupt, 1 Lord Raym. 725; it was resolved: “that if goods of A are seized upon a fieri facias, and sold to B bona fide, upon valuable consideration; though B permits A to have the goods in his possession, upon condition that A shall pay B the money, as he shall raise it by the sale of the goods, this will not make the execution fraudulent. And in such case, the subsequent act of bankruptcy by A will not defeat the sale.”
Dissent of cb. jus. Bibb.
Dissent of c1b jas. Bibb.
So in the case of Watkins vs. Birch, 4 Taun. 823, where a creditor took the goods of the debtor, in execution, (he having confessed a judgment,) and bought them at public auction from the sheriff, and then let them to the debtor for rent, this was ruled not to avoid the sale.
So in Leonard vs. Baker, 1. M. and S. 251, where the goods of the debtor were sold publickly, by trustees under an assignment for the benefit of creditors, and the son of the debtor’s wife purchased the goods, and removed part, but left part in possession of his mother for her accommodation* it *512was held that the goods so remaining with the debt- or were protected from the execution of a judgment creditor, who had notice of the assignment.
Dissent of oh. jus. Bibb.
So in Guthrie vs. Wood, 1. Starkie’s cas: 367, where a tenant had made an assignment for the benefit of creditors; the landlord distrained for rent and the goods were sold upon the distress, the trustee bought the goods out of the trust funds, and afterwards allowed the tenant to continue in possession, it was adjudged that the goods were protected from the execution of a judgment creditor, there being no evidence that the distress and sale were colourable and fraudulent. The chief justice said, that the doctrine relative to possession not accompaying the deed, did not apply so as to make a deed fraudulent, where the conveyance was not by the debtor himself, but by a third person.
Also in the case of Kidd vs. Rawlinson, 2. Bos. & Pul. 59; it appeared that the plaintiff, Kidd, had bought the goods for which he shed of the sheriff who had sold them publicly under an execution against A; after his purchase, Kidd allowed A, (being an inn keeper,) to remain in possession of the goods; afterwards A made a bill of sale of the goods to Rawlinson, the defendant, who took possession of them; the jury negatived any intention on the part of the plaintiff, Kidd, to defeat any execution by A’s creditors, thereupon it was ruled by the court that the plaintiff, Kidd, was entitled to recover of the defendant, Rawlinson.
In Meggott, vs. Mills, (1. lord Ray. 286,) the case was thus. Wilson exercised the trade of victualler, and became indebted to Meggott for ale to a large amount; Wilson quitted that trade, and after exercised that of an innkeeper, rented a house of Mills, and borrowed money of Mills to buy goods to furnish the house; for security of the money so borrowed, Wilson made a bill of sale of the goods to Mills, but Wilson retained the possession of them: After Wilson was become innkeeper, Meggott continued to sell him drink, and Wilson became indebted to Meggot in another sum. Wilson not being able to continue his trade, made an agreement with Mills *513to give him security for the money lent, by a new bill of sale of the same goods and others; but before he executed the new bill of sale, Wilson, by contrivance with Meggot, committed an act of bankruptcy; Mills net knowing of the act of bankruptcy, nor of the trick, accepts the new bill of sale. Thereafter Meggot sued out a commission of bankruptcy against Wilson, obtained an assignment from the commissioners of bankruptcy, and thereupon he brought trover against Mills for these goods. It was ruled by Holt, chief justice, at nisi prius, and after-wards in the King’s-bench, upon amotion for a new trial, and assented to by the whole court, that, “if these goods of Wilson’s had been assigned to any other creditor (than Mills,) the keeping of the possession of them (by Wilson) had made the bill of sale fraudulent as to the other creditors; but since the original agreement was thus, and that honestly and really made for securing the money of the defendant, Mills, which he had lent to Wilson for this purpose, the agreement was good and honest.”
Dissent of cb. jus. Bibb.
In Buller’s nisi prius, (p. 258,) the doctrine upon the statute of frauds, and the resolves in Twyne’s case, are stated; then the qualification to the rule respecting possession is thus laid down: “But yet the donor continuing in possession, is not in all cases a mark of fraud; as where a donee lends his donor money to buy goods, and at the same time takes a bill of sale of them for securing the money.”
In the American edition of Mr. Starkie’s valuable treatise on evidence, title, Fraudulent Conveyance, (part IV, vol. 2, p. 616 to 621,) the cases in Engj land, and in the United States, are collected. Mr. Starkie has marked the characteristic and distinguishing features of the cases adjudged upon the subject of possession; and gives the true result in this lucid manner: “Where the sale is made bona fide by a third person, the subsequent possession by the debtor will not render it fraudulent, for the act was not intended to prevent the legal owner of goods from allowing another person to keep possession of them.”
Upon executions sued by bona creditors, the *514property was sokl by the sheriff, according to law and the duties of his office, at public auction; Yoder became the best bidder, and paid his money; he acquired the right of property; he thereby became the legal owner; and, according to the aforegoing decisions, had a right to let, lend, or deposit the property to whomsoever he would, and the suffering the property to remain with Standiford does not invalídate his purchase.
Dissent of oi?. jus. Bibb.
The possession which Standiford held after the sale, is explained by the agreement between Yoder and Standiford, before stated; by that, Yoder reserved and retained the control and dominion of the property. It is said, however, that there is no proof of the execution of that paper. This court must act on it as part of the evidence: no objection was made in the circuit court. Besides, the defendant, Yoder, obtained leave before the hearing, to prove tire exhibits referred to in his answers, viva voce, at the hearing; and this and the deed of the sheriff, are those exhibits. The doctrine is settled in this court, that exhibits not objected to on the hearing in the court below for want of proof, are to be taken in the appellate court as heard and read, and to be heard and read in this court; that the objection cannot be made for the first time in this court; and this rule has prevailed in cases where no leave to prove exhibits was expressed on the record.
This writing on its face appears as if intended to have the signature of Brooks; but it has been executed by Yoder and by Standiford only. That Yoder would have been willing to get Brooks bound to him for performance of the terms of the lease cannot be doubted. That Brooks would not and did not execute the Writing, cannot destroy its legal effect as between those who did execute it, in the absence of suggestion and proof; that it was executed as an. escrow, to have force only upon condition that Brooks should execute it. A writing expressing to be the act and deed of a plurality of persons, but executed by a part only of those persons, is nevertheless the act and deed of those who do execute it, unless executed, as an escrow, to take effect only upon condition that all should execute it.
Dissent of ch. jus. Bib».
The witnesses say the property sold at low prices. This cannot justify setting aside the sheriff’s sale. If that were a ground for relief, but few sales by sheriffs would stand in this country, where under execution are sold, not by appraisement, but for whatever shall happen to be bid.
The case of Hansford vs. Barbour, 3. Marsh, 515, is a very striking instance of inadequacy of price, and of the refusal of the court to avoid the sale.
Upon the prayer of the bill for specific relief, the complainants have not made out a case to entitle them to have that decree, there is not cause made out in proof to impeach the sale and conveyance by the sheriff to Yoder as fraudulent and. void. There is no colour for saying the sheriff acted fraudulently or collusively, or abused the precepts which commanded him to sell the property.
It remains to be considered, whether the complainants are entitled to any decree under their prayer for general relief. This leads to the examination of the writing between Yoder and Standiford, and other facts, after Yoder’s purchase from the sheriff. Yoder being the absolute owner of the estate, concedes to Standiford, or to Brooks, in com sideration of Yoder’s esteem “for said Joseph A. Brooks and Nancy Standiford, wife of Elisha Standiford, who are children of his old friends, old Joseph Brooks and Nancy his wife,” the right to purchase the property remaining at the end of the lease, by the payment of $3,500 in gold or silver between the 31st of May and first of July, 1827, but at no time thereafter. Neither Brooks nor Standiford have come under any obligation to Yoder so to purchase, upon the terms specified. The writing gives merely the option as a concession by Yoder, without any correlative stipulation by Standiford that he will so purchase. Yoder, then, is not a mortgagee, nor Standiford a Mortgagor. If the property should have depreciated in value, or by casualty or destruction of part have become of less value than what Yoder gave for it, he has no means in law or in equity to enforce the payment of $3,500. If this *516court were to order a resale of this property, and it should not sell for as much as Yoder gave, the deficiency cannot be made up to Yoder by any decree over against Standiford. It is not the case of a mortgage, where the mortgagee holds a stipulation from the mortgagor for the debt due, upon which he may resort to the general means of the debtor for any deficit not satisfied by the funds pledged.
Dissent of ch. jus. Bibb.
The sum of $2,513, raised by Yoder, and paid to the sheriff on the day of sale, cost him so much in specie, due him from the estate of Joseph Brooks, deceased. The executions of Guthrie, of $777 04, were paid to Guthrie by Yoder, in specie; the sale bond by Yoder to Phillips, for the residue of Phillips’ debt, was for $418 in paper, making together $3,708. 04, the amount of the six executions. It is said by Phillips, that he received payment of that bond by the hands of Standiford. Yoder and Slandiford, by their answers in response to the bill, deny that any part of Yoder’s purchase was with money furnished by Standiford, or that Standiford had paid any part of it. Whether Yoder furnished the means to Standiford to pay Phillips’ demand on the sale bond, or has since, and before answer, satisfied Standiford, is of no importance. The rule is well settled that a solitary deposition cannot outweigh the denial of the answer. Phillips’ deposition and the answers may well stand together. But besides the six executions, Yoder paid to Guthrie for a debt not in execution, 80 or 85 dollars; and for the 300 acres purchased formerly by Guthrie, on a third ex-execution, 40 dollars, which 300 acres Guthrie understands as included in the purchase made by Yoder of the sheriff, and as included in the deed to Yoder and in Yoder’s lease to Standiford. If so, Yoder’s purchase of these 300 acres of Guthrie was; made to consolidate his title to the land bought by him of the sheriff. The several sums paid by Yoder to Guthrie, were paid in specie, and when paid, amounted, with the interest, to $944 50, but without interest, and according to Yoder’s bond to Guthrie, on the day of sale, these sums, so engaged to Guthrie, amounted to $897. Whether the 300 acres purchased by Guthrie, and sold by hi,m to Yoder, were, ox *517were not, included and resold by the sheriff to Yoder on the 14th June, 1823; or whether Yoder compounded the six executions, with the additional sums paid to Guthrie, or computed only the $3,108, and thereof estimated the $2,513 paid on the day of sale, and the $111 04, and half of the sale bond of $518, and interest thereon, as specie, so as to produce the sum of $3,500 in specie, which he was to have for the property if Standiford should choose to purchase it, is of no importance.
Dissent of ch.jus. Bibjj.
By what process Yoder bent his will or fixed his assent to the precise sum of $3,500 as the price to be paid him, or upon the annual rent of $215, does not appear. He did so. The property was ids own; he had made sacrifices of his ease, and adventured his means, to favor the family of his old friend, Joseph Brooks, dec’d, and to prevent the property oí Standiford from being sold at sheriff’s sale for prices below what Yoder was willing to give. Having- become the legal and rightful owner of the property, he had a right to seek full indemnity, and suca profit on his adventure as he thought lit, before he would sell it to btandiford or any other. He had the right also to prescribe the terms and the time. He has done so. He has made time an essential part of the conditional sale held out to Standiford. Being on the part of Yoder but terms of sale proffered, resting entirely at the option of the persons to whom the proffer was made, to accept or not, time is of the essence of the terms proposed, if time is, or can be, in any case, of the essence of a contract, so that non-performance withm due time is a forfeiture of the contract, or bar to specific execution, it must be in this case, where a conditional sale is only proposed by the one party, but the time is given to other party, to make Ins election, and to comply with the terms. This seems to be of that class of cases in which the chancellor will not relieve against lapse of time, and failure to perform within the time stipulated. The case of Kenny vs. Marsh, 2 Marsh. 46, 49, is precisely like the present. Marsh purchased, at sheriff’s sale, the land on which Kenny lived; Marsh, reciting the purchase on his own execution and sundry others against Kenny, on the day of sale *518executed to Kenny an obligation, by which he bound himself to reconvey ancl release to Kenny the title he had so acquired, provided Kenny should in due time pay and discharge the several executions aforesaid as the sale bonds became due, and should in a reasonable timé pay Marsh the sum due on his own execution. Kenny failed to pay the executions or to furnish the means to Marsh in due time, so that Marsh himself paid the moneys on the sale bonds, Kenny afterwards exhibited his bill against Marsh for a release of the title. The court declared the transaction not a mortgage, in form or in spirit; that the title vested, by the the sheriff’s sale, absolutely in Marsh; of course Kenny could not sell nor mortgage it to Marsh. That “the bond of Marsh must then be considered, as it really was, an obligation voluntarily executed, without good or valuable consideration, by Marsh to Kenny, binding him to convey the land, upon condition that the amount therein mentioned should be paid within the times therein specified. Upon Kenny’s failure to comply with the condition, Marsh was under no obligation, legal or moral, to convey the land; the right of Kenny to demand a conveyance of the land under the written obligation of Marsh having been forfeited by his failure to comply with the conditions thereof, it rested with Marsh whether he should have the whole or any part of the land, and upon what terms.” A like decision was made between Flowers & Sproule, 2 Marsh. 54. In Harrison vs. Lee, 1 Litt. 194, the Bourt again, in case of a private sale, with a certificate given by the purchaser, that if the seller paid $400 in twelve months, he should have back the property, took the distinction between a mortgage and a conditional sale, and refused relief to the first seller, Harrison, because he failed to tender the money within the time appointed by Lee. In remarking upon the case, the court say, “there is one circumstance, however, in this case, which is strong enough to repel all others; there was no mutuality in the contract; no remedy in favor of the appellee, (Lee) to recover his money; and i,t is evident from the writing, as well as from the testimony of the ■subscribing witnesses, that the appellee was at the *519first to run the risk of the life of the slave.” To these may be added, Baylor vs. Smither’s heirs, 1 Litt. 112-13.
Dissent of ch. jus. Bibb.
^¡™n7of ch. jus. Bibb,
Wickliffe for Yoder; Denny for Bfassje and al.
Waiving the question whether a court of equity would have sustained a bill by the complainants, to be substituted in place of Standiford for the purpose of com; elling Yoder to accept of the money from them, for the property, upon the terms stated in the Writing, it is sufficient to remark, that the bill is not framed with that aspect; the time has elapsed; there is no allegation of a tender to Yoder by Standiford, nor by any one for him; nor affy offer by the complainants to pay the money to Yoder.
It seems to me, that the defendant, Yoder, by virtue of his purchase from the sheriff, under the executions of bona fide creditors, did acquire an absolute title to the property so sold by the sheriff; that there is nothing to impeach the sheriff’s deed as fraudulent; that it would be of dangerous and alarming consequence to impeach the title of Yoder, and filch from him his money by the mere declarations of an intended kindness to the family of Standiford, when it is clear that Yoder purchased with his own means and not with the money or means of Standiford; that the permission given to Standiford to take possession of the property for the purposes, and during the time alluded to in the bill, and exhibits and proofs, has not invalidated Yoder’s title, acquired at the sale by the sheriff; and that upon the hearing, the circuit court ought to have dismissed the bill.